JANVIER, Judge ad hoc.
Plaintiff sued for $104.15 for installing certain electrical wires and sockets in defendant’s residence.
Defendant denies the correctness of the charge and avers that he employed plaintiff merely to make some minor alterations *403in electrical installations which had been previously made by defendant himself, but which as originally made by him did not comply with the city building code.
The trial court allowed plaintiff $75.00. On the argument in this court it was admitted by defendant’s attorney that: “A charge of $40.00 or $45.00 might have been about right.”
According to experts of defendant, materials worth about $21.00 were used and, according to defendant’s brief, the labor should have required about seventeen hours. Defendant’s experts also state that $2.50 an hour would have been a fair charge. On these figures, according to defendant himself, the labor charge should have been $42.50 and the material charge should have been $21.00, making a total of $63.50. Plaintiff claims that $104.15 was a fair charge. Defendant’s own estimate of the value of the services and material is so near the amount allowed by the trial court that we see no reason to disturb the judgment.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed at the cost of appellant.